Citation Nr: 1415421	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  14-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955, and from January to March 1991; he also served in the Reserves from 1979 to 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a previously denied claim of service connection for tinnitus.  

The Board notes that it denied a claim of service connection for tinnitus in a July 2008 decision.  That decision is final.  Therefore, new and material evidence must be received in order to reopen that claim of service connection.  38 C.F.R. § 3.156 (2013).

In this case, the Board notes that the Veteran underwent a VA examination in December 2012, in which he gave a more detailed account of his medical history, including that he has bilateral constant tinnitus that began in 1955, and that he experienced heavy equipment and artillery noise during his 1953-55 period of military service.  This evidence is more specific evidence than was previously of record, and it tends to potentially substantiate the claim.  Accordingly, the Board finds that new and material evidence has been received since the July 2008 Board decision, and thus the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board will therefore address the underlying merits of the claim.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran's tinnitus likely began during his period of military service.


CONCLUSION OF LAW

The Veteran has tinnitus that likely is the result of disease or injury that began during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran has indicated that he had exposure to hazardous military noise during service, to include heavy equipment, artillery, and rifle range weapons fire noise.  He has specifically stated that his tinnitus began in 1955, during military service.  The Veteran denied any post-service history of recreational or occupational noise exposure, and attributes his only acoustic trauma to his military service as a combat engineer in the 1950s and as a tank commander in 1991.  

At a December 2012 VA examination, he stated that he did not use hearing protection in the 1950s.  The Veteran specifically reported bilateral constant tinnitus, which began in about 1955.  He stated that he advised people at that time, during his period of 1950s service, that he had ringing in his ears.  He stated that he tries to ignore his tinnitus and that it does not stop him from doing any activities.  

The Board notes that the Veteran's service treatment records from his 1953-1955 period of service are not of record.  The Veteran's Reserve service treatment records from 1978 through 1991 are of record, however, which are silent for any treatment for, complaint of, or diagnosis of any tinnitus or ringing in his ears.  

Generally, the VA opinions of record are essentially the same.  As an example of the medical opinions, the Board recounts the December 2012 opinion below:

There are no reports of tinnitus in the service treatment records.  The Veteran reports onset as 1955.  The audiometric data in the service medical records does not show acoustic trauma until 1991, which is many years later.  There are no reports of tinnitus in the service medical records to support the onset at 1955.  He did not mention tinnitus from 1978-1991 in the service medical records.  The tinnitus and acoustic trauma do not line-up.  Due to these findings, it is my opinion that the tinnitus is less likely than not caused by or a result of military service.  

Initially, in cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the medical evidence against a finding of incurrence or relationship to service is based primarily on the fact that the Veteran's Reserve service documents do not contain complaints of ringing in his ears, and that the acoustic trauma and date of onset do not line-up.  The medical evidence, however, disregards the Veteran's competent and credible statements that he had onset in 1955 and he told others at that time that he had ringing in his ears.  Those service records are not in the claims file.  Moreover, those opinions disregard the fact that the Veteran reported noise exposure in 1955, at the same time of the onset of tinnitus.  Such disregard of the Veteran's competent and credible lay evidence significantly lowers the evidentiary value of the medical opinions in this case.

By resolving doubt in favor of the Veteran, the Board finds that the totality of the evidence of record in this case is in equipoise with respect to whether the Veteran's tinnitus began during military service.  The Board resolves doubt in the Veteran's favor as to that issue, and finds that the evidence of record demonstrates that the Veteran's tinnitus began during or was incurred in military service.  

Accordingly, service connection for tinnitus is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303(d); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


